        21-00884-KMS Dkt 21 Filed 08/26/21 Entered 08/26/21 13:37:37 Page 1 of 2


    __________________________________________________________________
                                                     SO ORDERED,




                                                     Judge Katharine M. Samson
                                                     United States Bankruptcy Judge
                                                     Date Signed: August 26, 2021


            The Order of the Court is set forth below. The docket reflects the date entered.
    __________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: FREDERICK JEROME DIXON, JR.

         DEBTOR(S)
                                                                                      CHAPTER 13 BANKRUPTCY
DAVID RAWLINGS, TRUSTEE                                                                  CASE NO. 21-00884 KMS

                                       ORDER ON TRUSTEE'S
                                 MOTION TO ALLOW LATE FILED CLAIM

    THIS DAY, THIS CAUSE came on to be considered on the Trustee's Motion to Allow the Late Filed
Claim (Court Claim No. 2) of US BANK TRUST (Docket No.20 ).


    IT IS, THEREFORE, ORDERED AND ADJUDGED that said Late Filed Claim is allowed and shall be paid
pursuant to the provisions of the Confirmed Plan and other orders of the Court, with the Trustee being authorized
to adjust the amount of the Plan payment, as needed, to pay said Claim in the time remaining in the Plan.


    IT IS, FURTHER, ORDERED AND ADJUDGED that the Debtor is given 30 days from the entry of this
Order within which to file a written application for modification of this Order, and in the absence of such
application, this Order shall become final.


                                              ##END OF ORDER##
       21-00884-KMS Dkt 21 Filed 08/26/21 Entered 08/26/21 13:37:37 Page 2 of 2



Submitted By:

DAVID RAWLINGS, TRUSTEE
P.O. BOX 566
HATTIESBURG, MS 39403
(601) 582-5011
ecfNotices@rawlings13.net
